Motion to dispense with the printing of certain exhibits granted as to all the exhibits enumerated in the list annexed to the moving affidavit on condition that upon the argument or submission of the appeal, all of the original exhibits be submitted together with four copies or replicas of the following exhibits: Plaintiff’s Exhibits 1, 2, 10, 21, 22, 23, 24, 25, 28, 29 and 47; and defendant’s Exhibits B, G, H, I, J, M, N, Q, R and T. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.